ON MOTION FOR REHEARING.
HAWKINS, Judge.
In his motion for rehearing appellant renews his complaint because the court failed to charge upon his right to arrest deceased, and further urges Kilpatrick v. State, 189 S. W., 267, as authority. In our original opinion we endeavored to point out the distinguishing features between that case and the present one. In Kilpatrick’s case there was a sharp issue whether accused was trying to arrest. The State’s case made out an unprovoked killing, while accused’s testimony was to the effect that the killing occurred while he was defending himself against an attack by one who was resisting arrest. In the present case no issue was made upon the question of appellant’s right to arrest deceased. The state seems to have conceded it. The sole question was whether appellant acted in self-*342defense, or whether he killed because deceased was trying to escape, and resisted arrest without endangering appellant’s life or his bodily injury. The court having given appellant the unqualified right of self-defense, we think the principle applicable that, where one is given the unrestricted right of self-defense, it is not reversible error to omit an instruction to the effect that the fact of his being armed would not impinge on his defensive right. Section 1950, Branch’s Ann. Tex. P. C. and authorities cited thereunder, among them being Williford v. State, 38 Texas Crim. Rep., 393, 42 S. W., 972. It would not have been inappropriate for the court in the present case to have instructed on appellant’s right to arrest deceased, but we think the omission of such instruction under the circumstances of the case, and in view of the charge given, does not call for reversal. The other cases relied on by appellant in his motion are Louder v. State, 44 S. W. (2d) 719, and Boyd v. State, 56 S. W. (2d) 651. In each of these cases accused killed officers in resisting what was claimed to be illegal arrests. Accused’s right under such cíjn cumstances would not be understood by a jury without appropriate instructions. We think such cases have no application here.
We think the point presented in bill of exception number eleven was correctly disposed of in our original opinion.
Believing the case to have been properly decided, appellant’s motion for rehearing is overruled.

Overruled.